DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "highly damping" in Claim 1 is a relative term which renders the claim indefinite.  The term "highly damping" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
According to the instant specification, the property of damping relates to a material’s tan delta.  Most ideal for damping is a material where the tan delta curve is 
Claim 2 recites the limitation "the epichlorohydrin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This rejection may be overcome by either replacing the term “epichlorohydrin” with “epihalohydrin” consistent with Claim1, or by amending Claim 3 to depend from Claim 2.
Claim 6 recites the limitation "the polyether" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This rejection may be overcome by replacing the term “polyether” with “epihalohydrin”.  

Allowable Subject Matter

Claims 1-8 are directed to subject matter that is distinguished from the prior art and will be in condition for allowance in the event that the rejections under 35 U.S.C. 112(b) presented above are overcome.
Claim 1 is drawn to an elastomeric blend comprising 50-95 wt% epihalohydrin and 5-50 wt% polymethylmethacrylate (PMMA), wherein the blend is homogenous and has a vertical rebound of 0-10% and a glass transition temperature (Tg) of -20-45°C.  
PMMA is generally recognized in the art as a polymer obtainable by radical polymerization of methyl methacrylate.
Epihalohydrin is recognized in the art as a compound having the following general formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where X is a halogen atom.  The instant specification lists epichlorohydrin (X=Br), epiiodohydrin (X=I), epifluorohydrin (X=F), and combinations thereof as examples of the claimed epihalohydrin (specification at p. 3, [0014]).
The most common epihalohydrin is epichlorohydrin (ECH), as recited in dependent Claim 2.  ECH is reasonably representative of the genus of epihalohydrins.  ECH is recognized as a highly reactive chemical intermediate having the structure shown above where X is a chlorine atom.  The physical properties and reactivity characteristics of ECH are described by Olin (Epichlorohydrin Product Stewardship Manual, 2016, p. 1-31).  
The claimed elastomeric polymer blend may be formed by mixing epihalohydrin and PMMA in a solvent solution.  The starting materials are dissolved, blended, and dried.  The blended composition is shapeable through a variety of means such as molding, extrusion, or calendaring, and may be subsequently vulcanized or cured to form an elastomeric rubber (specification at p. 4, [0071]).
Compositions comprising an epihalohydrin in the large amounts recited by the instant claims are not known in the art.  The closest prior art involves copolymers obtained using epihalohydrins such as ECH as starting material rather than an epihalohydrin itself.  
Naotoshi et al. (JPH11302493A; machine translation referred to herein) teaches a curable composition obtained by compounding PMMA and a copolymer of ECH and ethylene oxide (Abstract).  Example 5 illustrates a composition obtained from 100 parts ECH-ethylene oxide copolymer (ECO) and 53.3 parts PMMA.  The composition has a Tg of 25°C (p. 7, [0038]-[0039]).  Naotoshi does not disclose the vertical rebound of such compositions.  
Naotoshi’s composition comprises PMMA and has a Tg falling within the claimed range.  However, the composition is based on a copolymer of an epihalohydrin rather than an epihalohydrin itself.  Therefore, Naotoshi falls outside the scope of the claims.
Coran et al. (US 4,288,570) teaches a similar composition.  Coran discloses blends of ECH rubber and poly(alkyl methacrylate) resin (Abstract).  The composition is elastomeric, yet is processable as a thermoplastic (col. 1, lines 34-43).  PMMA is a preferred thermoplastic poly(alkyl methacrylate) resin (col. 4, lines 24-36).  The ECH rubber may be a homopolymer of ECH or a copolymer of ECH and an additional monomer such as ethylene oxide (i.e. ECO) (col. 3, line 65 - col. 4, line 23).  Coran’s examples illustrate blends comprising 10-90 wt% of ECH rubber and 10-90 wt% PMMA (col. 5-6, Table 1).  Like Naotoshi, Coran’s compositions are based on homo- and copolymers of ECH rather than monomeric ECH as required by the instant claims.
Yamanaka et al. (Polymer Journal, 1998, Vol. 30, No. 3, p. 210-214) teaches blends of poly(epichlorohydrin) (pECH) and PMMA.  Blends of 60 wt% pECH and 40 wt% PMMA were blended in different solvents and cast to form films.  The Tg of the films varied depending on the solvent or mixture of solvents used.  Each film exhibited at least one Tg falling within the claimed range (p. 210, Sample Preparation; p. 211, Table 1).  Yamanaka’s pECH represents a polymerized product of a monomeric epihalohydrin.  Therefore, Yamanaka falls outside the scope of the claimed invention.
The references cited above are reasonably representative of the state of the art relevant to the claimed invention.  In general, elastomeric compositions having Tg values within the claimed range and comprising PMMA and homo- and copolymers of epihalohydrins in amounts falling within the claimed ranges are known.  Compositions comprising PMMA and monomeric epihalohydrin rather than polymerized epihalohydrin in amounts of 50-95 wt% and having the claimed physical properties are not known, nor would such compositions have been obvious to one of ordinary skill in the art at the time of filing.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762